Human rights in the world 2009 and EU policy on the matter (debate)
The next item is the report by Mrs Andrikienė, on behalf of the Committee on Foreign Affairs, on the Annual Report on Human Rights in the World 2009 and the European Union's policy on the matter.
rapporteur. - (LT) Madam President, Madam High Representative, I am very pleased to see you here today participating in this particularly important discussion. In particular because these are the first political debates that Baroness Ashton has participated in since the launch of the new European External Action Service.
The Annual Report on Human Rights in the World adopted by the Council of the European Union and EU policy in this field are the basis of this discussion and the European Parliament resolution, on which we will vote tomorrow. We cannot hold Baroness Ashton responsible for those actions that are discussed in the above report, that is 2008-2009, because at that point she had not yet assumed the post of High Representative for Foreign Affairs and Security Policy. We understand the great responsibility that lies with you, both now and in the future, and I would like to assure you that we in the European Parliament will do all we can to ensure that the European Union's objectives in the area of foreign policy are realised.
Baroness Ashton, the Treaty of Lisbon has been in force for a year and the European External Action Service became operational barely a fortnight ago. In its report today the European Parliament sends a clear signal to all EU institutions. The European Parliament has clearly expressed its position that in the new European External Action Service the primary focus should be democracy-building and human rights protection across the globe and that this should be reflected both in the structure of the service and its funding. There could be a Human Rights and Democracy Directorate, an international law directorate or a structure with another name but the same content. What we should avoid is the marginalisation of human rights issues or their exclusion from the main EU agenda and the structure of the EEAS.
With the same aim in mind, the European Parliament proposes to create special representatives for human rights within the context of the service, who would work in specific countries or regions, especially those where the EU does not have diplomatic representations. These special representatives would have a clear mandate to defend human rights in the countries where they work.
I would also like to stress once more the need for a Brussels-based Working Group on Human Rights (COHOM), all the more so because an absolute majority of EU Member States support this idea. The report on which we will vote tomorrow, here in the European Parliament, discusses and assesses EU policy, the work of the entire European Union and its institutions, covering a whole range of topics and issues, including the abolition of the death penalty, the fight against terrorism and human rights, children's rights, combating violence against women, the situation of human rights defenders in various countries across the globe and freedom of religion or belief. We are discussing and assessing the functioning of the European Union in international fora, such as the United Nations, the United Nations Human Rights Council and the cooperation of the European Union with the International Criminal Court.
My colleagues in the European Parliament played an active part in the preparation of the report we are debating and it was adopted in the Committee on Foreign Affairs by a huge majority: 50 'for', none 'against' and two abstentions. It is appended with a list of specific human rights violations in various countries, to which the European Parliament has drawn attention. These are actual names, countries, human destinies and lost lives. I would therefore like to end my speech by mentioning a few specific severe cases of human rights violations.
Of course, having taken part in the ceremony, you are aware that today the European Parliament was supposed to award the Sakharov Prize for Freedom of Thought to the Cuban dissident Mr Guillermo Farinas. We were unable to do this because representatives of the Cuban Government refused to allow Mr Farinas to come to the European Parliament. We trust that in exercising your responsibilities, you will take this fact into account and will find a means of expressing our position, our disappointment and our regret and opposition in this matter to the Cuban Government.
I would also like to draw your attention to another painful case that we discuss in our report. Russia's Khamovinicheskii Court was supposed to pass sentence on one of them today, but for reasons that are unclear it postponed the announcement until the end of the month. This is the trial of Mikhail Khodorkovskii and Platon Lebedev, which in my opinion mirrors the rotten state of the judicial system and the absence of the rule of law in Russia. Baroness Ashton, I would like to urge you not to forget these cases and to make efforts to ensure that justice in Russia becomes the rule rather than the exception. I believe that the current opening up of Russia and President Medvedev's aims to modernise Russia are a very good opportunity to achieve the implementation of this objective.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, honourable Members, on Friday we celebrated International Human Rights Day. This year's theme highlighted the work of individuals and organisations worldwide who fight human rights violations, specifically discrimination.
Over this past year I have met Nobel Prize winner Shirin Ebadi on Iran and frontline award winner, Afghanistan's human rights commissioner for women Dr Soria Sabhrang, and other human rights defenders across the world and I will continue to do so.
As I have expressed previously, I fully expect my colleagues in Brussels and the heads of our EU delegations to do the same.
Six months ago I stood before you to present a first vision of how the European Union should conduct its policy on human rights. Today I want to set out how work has been proceeding since then and how I see the way ahead now with the support of the European External Action Service.
But first of all I am very grateful to Dr Andrikienfor her report which responds to the EU's annual report on human rights and sets out the European Parliament's vision for how we can make our approach to human rights in the European Union more effective. This is an ambition which I strongly share. The range of EU action and challenges we face are well reflected in the report before the House today: attacks on human rights defenders, sexual violence, use of new technologies to curb freedom of expression, to name but a few. I want to pay tribute to Dr Andrikienfor bringing together more than 400 amendments in this impressive, informative and extremely useful report.
The report covers a lot of ground and I want to pick up three important developments of recent months. First and foremost, the EU has been working hard to advance the cause of human rights on the multilateral stage.
In a successful session of the UN Human Rights Council, the European Union held a common position on potentially divisive resolutions concerning the Gaza flotilla and the Goldstone report. At the General Assembly Third Committee, the EU also achieved its chief objectives: resolutions on Burma, DPRK and the death penalty were all passed with increased majorities - as was the Canadian resolution on Iran - and the EU resolution on eliminating religious intolerance again met with consensus.
Secondly, as announced in June, work has begun on a review of EU human rights policy. It has been an inclusive process for which I sought input from Member States' parliamentarians, notably Ms Hautala and the Subcommittee on Human Rights, as well as civil society NGOs and academics. I will be asking the service and my senior team in the months ahead to consider the key themes arising from these consultations and how best we can put them into practice. I will count on Parliament's continued support in this endeavour.
Third, work has begun on streamlining the patchwork of policies which have grown up over the past ten years and which make up the EU's human rights policy guidelines: toolkits, other instruments, the guidelines we have got for promoting and protecting human rights. There are good reasons why policy has grown in such an organic way, but it seems like a good time to take stock and to move on and, for that ongoing work on the review, I see three lines of action.
First of all, the need for Europe to continue to speak up for human rights on the global stage. We are working to strengthen our action at the United Nations and to resist attempts to dilute universal standards, the basis of our action. We need to find innovative ways of working with third-country partners to promote our shared values, as we have done successfully in the UN General Assembly vote on the death penalty resolution. We are also investing to ensure that our own record stands up to scrutiny.
Second, we need to tailor our approach to individual situations. That means establishing local human rights strategies for each country, reviewing our priorities and the most effective use of our assorted tools, for example by sharing experiences on child protection on the Internet or how best to tackle child labour.
Third and finally, human rights should be visibly at the centre of EU external action. That means working human rights into the activities of all parts of the External Action Service, as well as the whole range of EU external action: trade, development, CSDP and so on, and at all levels. That will be built into the structure at headquarters as well as throughout our delegations in order to be able to monitor the human rights situation and promote an effective realisation of EU human rights policy goals.
Human rights are the core of our EU identity and they go to the heart of what we do around the world. We have developed strong sets of mechanisms for promoting these values in different contexts with different partners; in the multilateral context and through support for civil society; funding specific human rights projects in over one hundred countries. Nearly ten years on from the very first EU communication on human rights, and with the establishment of the new service, I want to ensure our human rights policy is effective, innovative and targeted: the silver thread that runs through all of our external action and a gold standard for our foreign policy.
That is why I particularly welcome today the contribution in this report and I would also end by congratulating Guillermo Fariñas on the award of the Sakharov Prize for Freedom of Thought.
on behalf of the PPE Group. - (LV) Madam President, Mrs Ashton, I should first of all like to thank Mrs Andrikienfor her successful report, which was adopted practically unanimously in the Committee on Foreign Affairs. Thank you also to Mrs Ashton for her measured speech. The report on human rights in the world testifies to the critical situation in even those countries with which the European Union has for many years been conducting dialogue and consultations on human rights. For example, the report emphasises that Russia has still implemented only the first point of the six-point agreement on Georgia. Half a million people are still unable to return to their homes in South Ossetia and Abkhazia. The European Union must seriously resolve such situations, which is why I call on the High Representative to pay special attention to the resolution of the issues to which I have referred. It would be intolerable for the European Union to spend vast resources in terms of time and funds on human rights dialogue and yet fail to obtain good results. It is therefore clear that significant improvements need to be made in the European Union's policy on human rights. First, by implementing a precise human rights strategy that defines not only tasks, but also structure, which ensures regular evaluation of outcomes and a review of operational tactics. Second, the European Union's evaluation of the human rights situation must be based solely on experience and defined criteria. We must not alter our opinion under pressure from some third country or under the influence of economic interests. Third, we must establish regular consultation at European Union level with non-governmental organisations. Securing human rights and democracy must be the priority of the External Action Service and an unequivocal criterion in bilateral agreements with third countries. Thank you.
Madam President, this report is really huge, a massive undertaking. It in fact almost exhausts the subject of human rights and, at the same time, it has flaws because of its qualities; that is to say it is dense and it can sometimes take a long time to read. The rapporteur is certainly not to blame for this but rather the 423 amendments, which she had to digest. It is therefore a feat on which we must congratulate Mrs Andrikienė.
The report, however, also highlights the fact that human rights, at the centre of European policies, is complex and multi-faceted. Consequently, when the European Parliament asks you, Baroness Ashton, for a special rapporteur on human rights, a directorate-general for human rights, special training for the staff of EU delegations abroad, and, among these staff members, a person very specifically responsible for monitoring human rights in the country in question - if Parliament wants these arrangements, it is certainly not to bureaucratise this field but rather that there is a lot of work to be carried out.
Although this report does not overlook the serious problems and violations that continue to shake the world, it is not a litany of horrors either. On a positive note, it rightly emphasises the efforts made, and does not hesitate to recommend courses of action and topics of discussion to embark on.
In conclusion, it really reflects the importance and substance of the work carried out by the European Union. The European Union has developed a set of tools that can really contribute to promoting democracy in the world. It has yet to convince its interlocutors that respecting human rights does not impede growth and international trade, and that it is not a millstone around one's neck in external relations but rather that it brings added value in terms of stability and prosperity.
Baroness Ashton, you have taken up the cause of human rights very well and made your mark at the end of this first year after the Treaty of Lisbon.
on behalf on the ALDE Group. - (LT) Madam President, I would like to congratulate the rapporteur and all those MEPs, who provided amendments and participated in discussions, for their interest and efforts to create and improve this report on Human rights in the world and EU policy on the matter.
I believe that the rapporteur and colleagues from the Subcommittee on Human Rights and the Committee on Foreign Affairs took this challenge and met it superbly. The ideas and assistance that we received from the representatives of non-governmental organisations also helped to improve the report. I would therefore urge all MEPs to vote in favour of this report, which following lengthy debates, amendments and discussions represents an accurate reflection of the position of the European Parliament as regards human rights.
On the subject of the amendments tabled, I would urge my colleagues not to expand on issues which have already been discussed at length in committee. It is true that human rights problems abound and there are also a lot of countries that could be mentioned and called upon to act. However, the value of the report lies in its brevity. By endlessly developing the report it would lose its effectiveness and so to me some of the amendments being debated seem unnecessary.
At the same time I would like to draw colleagues' attention to some important amendments which did not feature in the previous version of the report. These include the amendment tabled by my group on Sodium Pentothal calling for assurances that the production and sale of this substance, which can be used to carry out death sentences, is only permitted for medical purposes. The adoption of this amendment would be an important step in the fight against the death penalty throughout the world. I would also urge colleagues to support another amendment tabled by our group calling on the European Commission to take further action to implement the 2007 Human Rights report's commitments to strengthen efforts to combat violence.
This document is not just a set of guidelines for the European Commission, the Council and Member States, but also a very strong, clear message for the European Union's neighbours, partners and other countries, where human rights are not sufficiently respected and defended. I hope that all interested countries and institutions will pay appropriate attention to this report and will adopt its valuable recommendations.
on behalf of the Verts/ALE Group. - Madam President, I would like to welcome the High Representative to the European Parliament today. I would also like to warmly congratulate Mrs Andrikienfor her work. It was excellent team work, which is why it could be adopted nearly unanimously in the Committee on Foreign Affairs.
I was very fortunate to have been invited this autumn to participate in the discussions between the Member States on how the EU human rights policy could be made more effective and more coherent. I believe that we have now a historic opportunity to review our human rights policy, as you have indicated, Baroness Ashton. My suggestion is that this process should be as inclusive and as open as possible. I would very much recommend that you send a communication in due time - not too late, of course - to Parliament and the Council, so that we can have real high-level discussion and engagement.
Today it is very important to be reminded that the Treaty of Lisbon places respect for human rights at the core of the Union's external policy. For this reason, we need to have the proper structures in place. We know that you, the High Representative, are committed to human rights and democratic structures at headquarters. Could we please be told what that might mean in practice? Are you able to give us the commitment that you gave Parliament in the summer? I would also strongly urge you to go for the decision to establish the Brussels-based COHOM, which is the EU Council working party on human rights. If we need to have more coherence - which we do - we definitely need to have this permanent structure in place.
Lastly, I would like to thank you for your efforts in bringing the Member States together last Friday in Oslo for the Nobel Peace Prize ceremony. I have reason to believe that, without your efforts, it would not have happened. It is a very good basis for our human rights work so that the Union will have a clearer, louder and more effective voice in the world.
Madam President, I, too, would like to add my voice to the expressions of thanks for the rapporteur. We enjoyed very good cooperation, which has resulted in what I think is a very good report. I think one thing which should be stressed is that Christians still constitute the most persecuted religious group in the world, and they are suffering discrimination, being attacked and often even being killed in almost every part of the world. At the same time, the world is remaining silent. We, too - the European Union- are still doing too little.
I am very grateful to Mrs Ashton for her reaction in many individual cases recently, but this matter should continue to be reiterated. Countries in our neighbourhood, such as Egypt and Algeria, should feel that we cannot extend our political dialogue without including the subject of religious minorities in these countries. Countries such as Sudan and Iraq should be made very clearly aware that we will not agree to develop aid programmes or free trade agreements until the fundamental right to religious liberty is respected there.
Much has changed for the better on this matter in recent years, but we need to be permanently engaged in the defence of religious liberty around the world, because no one will do this for us. In the last few days in the European Parliament we have been able to meet bishops who have come here from Iraq, from Mosul and Baghdad, to share their experiences. I think we should give them not only a feeling of solidarity, but a guarantee of security for the future, so that they have the feeling they have someone to whom they can appeal for help. Otherwise, we risk our own credibility, because if we are not able to look after our friends, we lose credibility in the eyes of the world.
Madam President, our sitting seems to be particularly devoted to human rights.
This morning we adopted the Gál report. We also adopted a report on the trafficking of human beings and another on the European protection order; the rights of victims in other words. I will put on the same footing the rejection of the single permit, by which the European Parliament rejected a proposal that was far too discriminatory towards foreigners.
I shall not go back over the Sakharov Prize. I have already expressed my opinion. For me, however, this report falls within the same two-speed vision, the same narrow prism through which some fellow Members regrettably view human rights.
Here are a few examples: I am committed to freedom of religion as well as to the freedom to believe or not to believe. Many non-believers are also persecuted throughout the world. Our rapporteur rejected amendments to introduce the concept of freedom of thought, freedom of faith and freedom of religion, even though it exists in international law. Why are there 15 paragraphs on freedom of religion, primarily focusing on Christians, and only six paragraphs on freedom of expression? There is no mention of trade unionists. Why is there this double standard, which always consists in mentioning the same countries: Iraq, Iran, Russia, Belarus or Cuba, when the situation in many African countries is hardly ever mentioned, and especially not in the Maghreb, where those supporting human rights and democracy are terribly targeted, particularly in Libya and Tunisia, amid almost universal indifference? There is no mention of Colombia either.
I hope that this debate will enable us to make progress. I believe that by balancing our positions and adapting what we say and do we will progress towards a truly universal conception of human rights. There is still a lot of work to be done and I have listened to you carefully, Baroness Ashton.
Madam President, ladies and gentlemen, first of all I should like to thank the rapporteur, Mrs Andrikienė, for accepting some of my amendments on religious freedom and I congratulate her for the successful drafting of this report.
More and more tragic events are happening that concern the freedom of believers throughout the world: the number of obstacles to freedom of worship, assaults and murders is growing year by year. These criminal acts concern believers of all religions, particularly Christians. Paradoxically, religious freedom is becoming an increasingly sensitive subject instead of being one of the most natural and unquestionable freedoms.
For all these reasons, I reiterate the proposal already put forward earlier to establish a specific, accurate and annual report by the European Parliament to monitor the status of religious freedom in the world. This report would provide the information needed to plan appropriate and preventive political interventions.
Madam President, generations of Soviet school children grew up learning that Comrade Stalin had invented the internal combustion engine. It appears that European school children will grow up learning that the EU is a defender of human rights - but what have you actually done, beyond rhetoric?
The rapporteur highlights the weakness of the EU's policy towards the Burmese junta, a weakness that is tantamount to appeasement. The rapporteur tells us that the EU is very concerned indeed about human rights abuses outside the EU - but what about the forced deportations of Roma from Belgium in 1999 during the premiership of Guy Verhofstadt, who now sits here as an MEP? What about the forced deportations of Roma from France this year?
But maybe words are all we can expected from the External Action Service. In Brussels last week, Amnesty International raised concerns over the lack of a human rights unit within the External Action Service. Words are very fine, but action might be more helpful to the oppressed and suffering peoples of the world.
Last week in committee I accused the Belgian Presidency of being a ghost presidency. To my astonishment the Presidency agreed with me, saying that was exactly what they want it to be. So can I ask Baroness Ashton to attend the next meeting of the Subcommittee on Human Rights - and not just in spirit - on 10 January, where she can take part in an exchange of views on the human rights and democracy network and explain to us exactly what the word 'action' means to her.
(PL) Madam President, I would like to thank Mrs Andrikienė, rapporteur for the report on human rights in 2009. It was not an easy job, because the state of respect for human rights continues, unfortunately, to require our attention and engagement. In our report, we repeatedly call on various countries and institutions to take specific steps intended to increase the degree of respect for human rights. It seems to me that we ought to check more often whether these institutions do in fact carry out what the European Parliament has requested. Otherwise, in a year's time we are going to have to repeat many of today's remarks.
We are right to demand respect for fundamental rights, but this is still not enough. We must also be effective - we must be able to persuade executive authorities to be effective in implementing our instructions. I support the rapporteur's proposal for the European External Action Service to have a directorate for human rights and democracy and to create the position of High Representative for Human Rights. The main principle of a consistent European Union foreign policy should be the promotion of democratic values and human rights. This is probably the most important political message of the report. If it should prove possible to achieve this, successive annual reports on respect for human rights in the world would get shorter each year - and may this be the case.
(PL) Madam President, thank you very much for giving me the opportunity to speak. We are analysing material, today, which is clearly composed of two parts or two areas. The first area is an attempt to evaluate respect for human rights in 2009, and the second is the European Union's policy in this matter. For we have to say whether progress was made in the world last year in terms of respect for human rights. Unfortunately, the answer to that question is not in the affirmative. In 2009, there definitely was no progress in terms of respect for fundamental rights. I am thinking, here, of the fact that capital punishment is still in use, and that torture continues to be used in many countries. I am thinking of the use of violence against women, and also of the fact that there are still hundreds of millions of children in the world who are being forced to work as slaves.
The second matter is about the Union. There is no dispute over values or objectives. The basic dispute, and what we are worried about, concerns the fact that we want the work of the Union in the area of protecting human rights to be more effective. I would like to agree with all the suggestions about this which are found in the report. If these recommendations of ours were put into effect, the work of the Union in the area of protecting human rights in the world would certainly be a great deal more effective.
(FR) Madam President, Mrs Andrikienė's report is a remarkable reference document for all those who speak out on human rights. It is good to share lessons with our partners in the rest of the world on the subject of human rights.
Although some countries are still living in the Middle Ages as regards compliance with human rights standards, Europe would be well advised to give up on adopting too arrogant a stance.
The European Union's criticism of the authorities of countries that continue to violate human rights would be even more credible if our 27 Member States were to agree, without exception, to enforce all the judgments of the Court of Human Rights in Strasbourg.
Where do we stand on this? Is it not time to make a solemn commitment so as to avoid leaving the slightest doubt over our desire to respect the authority of the bodies that we ourselves created?
(DE) Madam President, Baroness Ashton, the EU has an extensive range of measures which can be used to improve human rights policy in a number of countries. The EU is a regional power which should be calling in multilateral forums for human rights policies to be implemented and ensuring that there is a greater focus on making progress in this area. Following the launch of the European External Action Service, will we take this opportunity to consider whether EU human rights policy is having the desired effect? I hope so and I welcome the review of existing human rights policy announced by Baroness Ashton.
However, I am very concerned that it will not be possible to make appropriate use of the structures which are planned for human rights activities within the External Action Service. There is a real risk that there will be even fewer resources available than there have been in the past and that we will have no visible, audible or effective European human rights policy. The human rights department which is being established threatens to become a mere front if human rights policy is not represented in any way at the highest level. The mainstreaming of human rights will not on its own produce the required results.
We need a substantial team of experts with links at the highest level and the requirement for everyone involved to take the issue seriously. Only then will mainstreaming be possible in all areas of policy and at a central decision-making level. It would be completely incomprehensible, unprofessional and retrogressive to focus only on mainstreaming. Those people who are suffering from violations of their most fundamental rights expect a new and effective human rights policy from the EU and not simply the application of administrative procedures in this area.
Madam President, I congratulate the rapporteur, Laima Andrikienė, for her balanced and sensible approach to this report.
My group, the ECR, is fully committed to promoting fundamental human rights throughout the world. However, we also recognise that human rights often need to be balanced with realpolitik. Why else would the EU be developing a strategic partnership with China, whose government shows scant regard for freedoms we consider to be essential? Equally, the EU has a moral duty to provide development and humanitarian aid to developing countries, even those with a lamentable human rights record, such as Pakistan where women and religious minorities in particular suffer from institutionalised discrimination.
I am nevertheless pleased that this report highlights countries that have been of particular concern to me during my career - Vietnam, Cuba, Venezuela, Iran, Zimbabwe and North Korea. The issue of impunity in Russia for human rights offenders is rightly also raised. The central theme running through this report is that democracy, human rights and economic freedom go hand in hand.
However, I do have doubts when this Parliament invokes international law in condemning certain distasteful practices, when the legal basis for this is far from clear. I notice, for instance that, in a Parliament resolution to be debated tomorrow, caning in Malaysia has been declared as clearly against international law, when such a statement is legally questionable. We must stick to the facts to remain credible as an institution.
(NL) Madam President, our commitment to the observance of fundamental rights means little without personal involvement and that is what Mrs Andrikienė's interesting report clearly encourages. My specific concern in this regard is 'religious freedom'.
I would like to mention three current breaches of the fundamental right of religious freedom as a way of urging the Council and the Commission, who are here combined in one person, you, Madam High Representative, to give a voice and, thus, a face to these and all other persecuted citizens caught up on the diplomatic agenda.
For me, there are three urgent cases: 1. Dr Fan Yafeng, a prominent Christian human rights lawyer and pastor of the Beijing house church, who has been under house arrest since 1 November 2010 and who has for weeks been weighed down by the chicanery and machinations of the Chinese intelligence service. Action point for Europe: lift the house arrest on Dr Fan.
2. Aisha Bibi, a Pakistani Christian, sentenced to death under Pakistan's blasphemy laws on highly dubious charges. In a recent personal conversation with me in San Francisco, the Pakistani Minister for Foreign Affairs did not want to agree to more than a thorough police investigation into the charges based on blasphemy laws. Action point for Europe: bring about the release of Aisha Bibi and the abolition of blasphemy laws in Pakistan.
3. Yusuf al-Qaradawi, leader of a house church in Iran, sentenced to death on 'apostasy' charges. Action point for Europe: bring about the release of this minister and end permanent state surveillance of house churches in the Islamic Republic.
Ladies and gentlemen, Council and Commission, Madam High Representative, unfortunately there is no lack of homework for you.
(DE) Madam President, when China calls for a boycott of the Nobel Peace Prize ceremony and the governments in Iraq and Afghanistan, which came to power with Western military aid, both heed its call, this is for me an obvious example of the problems which regimes of an Islamic nature have with human rights. In this context, the increasing persecution of Christian minorities in the Middle East and the cases of discrimination and intolerance of Christians in Europe are highly disturbing. We can no longer ignore the growing problems in Muslim communities in the EU relating to forced marriages, honour killings, violence against women and the call for Sharia law.
In my opinion, we should also strongly oppose the sort of cultural relativism which, under the pretext of respect for foreign cultures and traditions, tolerates the fact that the right to freedom, equality and codetermination of people in some parts of Muslim cultural areas is being restricted.
(IT) Madam President, ladies and gentlemen, overall the report by Mrs Andrikienreport is an excellent report, which the Group of the Progressive Alliance of Socialists & Democrats in the European Parliament have worked hard on to provide ideas of the utmost value. Human rights have constituted one of the fundamental pillars of the European Union since its creation and respect for them is an essential point that the European Parliament must encourage every day.
Wider acceptance of human and fundamental rights, globalisation and changes in our society require a new and different outlook that does not fit any of our existing canons. It therefore becomes essential to guarantee equal access to natural resources, as one of the fundamental rights of each individual.
In the coming years, climate change will lead to an enormous number of refugees fleeing the poorest areas of the Earth and it is our duty to begin to take note of these potential migratory flows so that we can establish appropriate policies that will enable respect for the dignity of these people to be guaranteed.
The expression 'climate refugee' has not yet entered the vocabulary of current international law. Naturally, we remain committed to the fight against desertification, just as we do to adjusting to climate change. These are the topics I have attempted to add to the text of the report, so that a serious debate can be opened on the issues.
Madam President, we are celebrating a significant day with the award of the Sakharov Prize today, but we have a lot more work to do than that. I would like to highlight a few elements from this comprehensive and well-drafted report.
There is the necessity to fight for justice over impunity, whether through the ICC or otherwise. It is not only important to bring perpetrators to justice, because this is often a long-term process, but in the meantime, for those who fear that violations of human rights are unnoticed or in fact tolerated by liberal democracies, starting to hold individual human rights violators accountable is an acknowledgement of the suffering and of our credibility in the EU.
In this report we ask for sanctions on Russian officials responsible for the death of Mr Magnitsky and for Iranian officials involved in the systematic censorship, rape, crackdown and executions of citizens who have done nothing other than act according to their inalienable and indeed universal human rights.
(NL) Madam President, we have seen over the past few decades that the human rights situation has improved in a number of places in the world. I am thinking of South America and Eastern Europe, where this has been linked to democratisation and increased prosperity.
Unfortunately, we have seen no progress in countries where Islam is dominant - on the contrary. In Egypt, Iraq, Iran, Pakistan, Somalia and other such countries, more and more Christians and other religious minorities are becoming the subjects of oppression.
In those countries, the extremists are leaving no stone unturned. Charges of blasphemy, prohibition of conversion to Christianity, harassment on a daily basis, murder, all that is happening. Often, these actions are directed against communities who have lived in these countries much longer than the Muslims.
Madam President, four out of every five people who are persecuted for their faith are Christians and the situation in Muslim countries is the most serious.
I call on the European Union and its Member States to do more to combat this religious persecution and, Madam Ashton, I am asking you specifically, how is your policy going to address this?
(EL) Madam President, I must congratulate Mrs Andrikienon the integrated report which she tabled. I would remind everyone that the Ancient Greeks said 'man is the measure of all things' 2 500 years ago. Two centuries later the Romans said 'man is a wolf to his fellow man'. I want to see if the Ancient Greek saying is philosophical rhetoric or if we have progressed. We have certainly progressed, except that we have not reached the desired result in terms of safeguarding human rights and, unfortunately, the economic and financial crisis which broke in Europe and worldwide has caused a huge problem and has mainly hit the poorer sections of society, thereby depriving them of the human right of fundamental self-respect. Madam President, Baroness Ashton, we need to go beyond words; we need to take action, we need to take the measures needed for social protection, to combat social exclusion and, most of all, to find employment for young people. I would remind you once again: employment is not a livelihood; it is a means to self-respect and dignity and conditions of peace in Europe.
(DE) Madam President, a civilisation is measured not only by its technical progress and prosperity, but increasingly by its respect for human rights. This is a quotation from a programme on the subject of human rights in the 21st century and should serve as a warning to us. The credibility of the EU in this area should not be taken for granted and our policies are not immune to being measured on the basis of double standards.
The European External Action Service offers us the opportunity to follow up with actions the words which we approve every Thursday afternoon at the latest. Human rights must be reflected in every area of EU foreign policy. I welcome the comprehensive review of the effectiveness of all EU instruments in this area, because we are obviously not lacking the political will to make strict demands, but simply the will to implement them.
- (SK) Madam President, the European Union is based on values such as freedom, democracy, equality, the principles of the legal state and adherence to human rights.
If the Union also wants to play a significant role in the promotion of human rights worldwide, however, it is essential that it develops a coherent foreign policy, to which all Member States should make a determined contribution. The coming into effect of the Treaty of Lisbon is a unique opportunity for significant progress in human rights and democracy, which from now on should become a central element in various areas of foreign policy in particular.
The decision to incorporate human rights into the structures of the European External Action Service is therefore of clear and decisive significance. I firmly believe, however, that creating the role of special representative for human rights would contribute towards greater cohesion, and above all to the necessary visibility of the external actions of the EU in this area.
I would like to end by congratulating the rapporteur, Mrs Andrikienė, for her excellent work on the annual EU report on human rights 2008-2009, which provides a detailed summary of the diverse activities of the European Union in the area of human rights and democracy in the world.
Madam President, thank you to the rapporteur for producing an excellent report. Baroness Ashton, I am extremely glad that you are now in office, because your record has shown that you have absolutely no hesitation in standing up for people who have no voice and whose rights are taken away.
Human rights, of course, know no national boundaries. They know no national borders. They are universal. Yet the universality of that respect is failing across the world. We have agreements with countries such as the African, Caribbean and Pacific countries where the rights of lesbian, gay, bisexual and transgender people are criminalised. They are not respected and, indeed, even within the Cotonou Agreement there is a question as to whether there should be respect for the rights of LGBT people.
This is why we need a strong human rights directorate within the External Action Service, to ensure this policy coherence across development, trade and foreign affairs - as you said in your statement.
We have free trade agreements where Article 2, the human rights clause, has never actually been enforced. Parliament makes recommendations and, I am afraid, the Council backs away. So we look to you to give a very strong lead in defending human rights with all those countries that we have relations with.
I should also like to express congratulations on the adoption by the Council in 2009 of the LGBT toolkit. The toolkit enables the EU's External Action Service to work for the fundamental rights of lesbian, gay, bisexual and transgender people. I wish you well, I trust you and this House has every confidence in you.
Madam President, I speak as the European Parliament's Vice-President for Democracy and Human Rights and thank Ms Andrikienfor her excellent report.
In her speech Lady Ashton talked about the new structures within the EEAS - or at least she did not talk about them. When I founded the European Instrument for Democracy and Human Rights many years ago, I believed it was necessary to have a structure to deliver democracy and human rights. That still exists. Incidentally, the Commission wanted to abolish it and mainstream human rights and democracy through all external programmes. Lady Ashton does not talk about mainstreaming in her speech, but I fear that, when she talks about a silver thread so thin that it risks breaking at the first pressure, she is talking about a sort of filigree foreign policy. I think we need more than that. We would like to see - as others have said, right around the House - a directorate for human rights and democracy within the EEAS and, possibly, a special representative.
Like Mrs Hautala, I was in Oslo last week and I would like to just reflect on one single point. There were about a thousand people - I sat just behind Mrs Pelosi - united across the Atlantic: politicians, diplomats, civil servants and NGOs, happily united around the European Union. When there was a standing ovation, it was unanimous - no wave, no fragmented approach. Everybody stood up, because we stood as Western civil society behind a set of principles. So in the future, when the EU projects its soft power, it must also project principles. We look to you, Baroness Ashton, to bring those forward.
(PL) Madam President, Mrs Andrikienė's report is, indeed, lengthy, but it is my profound conviction that the report does not exhaust all the issues concerning respect for human rights in the world in 2009. It devotes a particularly small amount of space to the growing phenomenon of the persecution of Christians, which is now happening not only in third countries, but also in Europe. The European Union has enough political and diplomatic instruments both to prevent these phenomena and to express categorical and resolute condemnation of them.
A second matter about which the Union should not remain silent is the question of respect for human rights in Russia. It seems to me that the cooperation agreement currently being negotiated with Russia is the perfect moment to raise in a firm and specific way the question of respect for human rights in that country. For we must not forget the people who are being persecuted in Russia - the politicians, representatives of non-governmental organisations and businessmen who are being persecuted just because they have the courage and strength to demand the truth about the operation of their country.
Madam President, whilst we all unite in condemning flagrant human rights abuses in countries such as Iran and China, we must start distinguishing these from the grossly over-the-top EU-inspired human rights industry. The public are now bamboozled by this human rights fest. There is the EU Fundamental Charter of Human Rights in the Treaty of Lisbon; there is a European Court of Human Rights over there, which seeks to give British prisoners the vote - even murderers and paedophiles. There are excessive EU employment rights and American-style rights too for damages, and national legislation such as the UK's disastrous Human Rights Act, which allows foreign terrorists and criminals to stay in Britain because their rights are now seen to be more important than those of the decent citizens they threaten.
The truth is the noble cause of human rights has too often descended into a deep trough, with millionaire lawyers growing rich defending the spurious rights of terrorists, criminals and the greedy. This has to stop.
(DE) Madam President, the fact that the EU is increasing its activities in the field of human rights and that the issue of persecution and discrimination against Christian minorities is specifically addressed in these reports represents a step in the right direction. Christians suffer acute persecution in many countries, some of which have close contacts with the EU. Examples include Egypt, Iran, Iraq and, of course, Turkey, where Christians are in some cases fighting for their very survival, both in economic and in physical terms. We do not need a new post, such as the planned Special Representative for Human Rights, to force these countries to show more tolerance and to protect their minorities. This will give rise to unnecessary costs and is not guaranteed to be effective, because we already have enough means of applying pressure. We must take specific measures. We must ensure that no treaties are signed with the EU and no financial aid is provided without a commitment to respect human rights and to protect minorities, in particular Christians.
Ladies and gentlemen, financial arguments are very powerful, especially when humanitarian arguments do not work. Most importantly, they are well understood throughout the world.
(HU) Madam President, Baroness Ashton, first of all, let me congratulate my colleague, Mrs Laima Andrikienė, on her excellent work. The number of letters of amendment, which had reached record proportions, imposed a considerable task on her, which she handled excellently and in a very elegant way, and the result is an exceptionally good report. I am delighted to say that the report places emphasis on the most vulnerable groups that require the greatest degree of protection, such as children, indigenous people and national minorities. I very much hope that our messages formulated in the report will be met with openness as regards the structure of the External Action Service and the future High Representative for Human Rights. We expect High Representative Ashton to ensure that human rights have a special place in the new structure, and that in addition to providing the necessary organisational conditions, the entire work of the External Action Service should be inspired by human rights mainstreaming.
The spirit of the Treaty of Lisbon has created a new moment, one that will require us to take more consistent action in this area as well, and the failure to observe this spirit should not be permitted to undermine the credibility of the EU. As the rapporteur for the report on the situation of fundamental rights in the European Union I am particularly pleased that this debate has been brought before the plenary of Parliament at the same time, and that the report on the situation of fundamental rights in the European Union that was adopted today, as well as the report on human rights that is currently under debate, convey the message that we consider the protection and consistent application of fundamental and human rights and the avoidance of a double standard to be equally important in and outside the EU.
(PL) Madam President, I am pleased by two things. Firstly, because human rights have become an integral part of the work of the European External Action Service, and this is a very good thing. The apparatus of the European External Action Service should be used for this very purpose - to promote human rights and to protect human rights defenders throughout the world. The second thing which pleases me is this: as a member of the Delegation of the European Union to Russia, I am very pleased to see that in this report there are sections devoted to respect for human rights in Russia and that particular human rights defenders have been mentioned. This support from Brussels and Strasbourg for people who are fighting for human rights in Russia is extremely important, and I think this report deserves support if only because it treats these people with such respect. I think we should move in this direction, and I appeal to Mrs Ashton to do this.
(PL) Madam President, the debate on the report on human rights in the world has coincided with sad events which confirm that human rights are constantly being violated. Winners of the Nobel Peace Prize - Liu Xiaobo - and the Sakharov Prize - Guillermo Fariñas - were not able to receive their awards, because they did not receive permission from the regimes where they live to leave their country. Yesterday's visit to the European Parliament by bishops from Iraq is proof that we still have a huge problem with the persecution of religious groups. The persecution of Christians in the Middle East, including the recent terrorist attack on the cathedral in Baghdad, shows that new methods of violating fundamental rights are appearing, and the Union should react appropriately and effectively.
I would like to add my voice to the appeal of the President of the European Parliament, Jerzy Buzek, to make the problem of the safety of Christians in Iraq a priority. We cannot agree to Christians being treated as second-class citizens. How, too, can we continue accession negotiations with Turkey, if the only Christian seminary in the country remains closed? Following the entry into force of the Treaty of Lisbon, the EU's diplomatic service offers the chance to improve the work of the Union in the field of human rights. This work should concentrate on strengthening international cooperation and raising the level of security. Promoting democratic values and human rights should be the main principle of a consistent European Union foreign policy.
(IT) Madam President, Baroness Ashton, ladies and gentlemen, as Vice-Chair of the Committee on Development, I am engaged with the problems of many countries, especially in Africa, where human rights are routinely violated and trampled underfoot, if not altogether forgotten at times.
I returned just last Sunday from an official mission to the Democratic Republic of Congo where, in addition to my usual institutional meetings, I wanted to meet representatives of non-governmental organisations operating in the country and visit some of the centres where they work. I must say they really do some great work. I met victims in a country where rape is seen as an instrument of war, where armed groups continue to practice mass rapes and other systematic crimes against civil society, especially against women, old people and children.
I wanted to mention the example of the Democratic Republic of Congo because this was a very recent experience for me. In general, however, I would like to call for the need for strong and ongoing condemnation of brutal violations of women's rights. The international community must significantly increase funding for campaigns to protect women from rape and other forms of violence, such as genital mutilation, which is also a serious violation of human rights and the physical integrity of women.
(IT) Madam President, Baroness Ashton, ladies and gentlemen, the creation of the European External Action Service is a historic opportunity to address issues of human rights and democracy. It must ensure, in particular, that respect for and promotion of human rights are central to the various parts of the European Union's external policy.
Greater synergy between the European Union delegations and embassies of Member States is desirable, with the aim of adopting one human rights strategy per country, given that the specific details vary greatly from country to country.
The death penalty, which is practised in many parts of the world, is one of the most inhuman forms of law enforcement.
The use of capital punishment is of concern in Belarus, the only country in Europe that still applies the death penalty.
It is important to put an end to the types of human right violations suffered by women, including female genital mutilation. All political means should also be brought to bear to support the United Nations General Assembly resolution calling for an international moratorium on female genital mutilation.
I conclude by calling for greater efforts to be made by the Commission and the Council to circulate the European Union annual report on human rights.
(HU) Madam President, Baroness Ashton, I would like to emphasise that although the European Union has achieved unprecedented integration between its Member States in several areas, in the codification of human rights it is significantly lagging behind other international organisations. I fully support the statement calling on Member States to sign and ratify all fundamental human rights conventions of the UN and the Council of Europe, as well as the attached optional protocols. Of these, I would like to highlight the Council of Europe's Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages, for which the future signing of the Convention on Human Rights by the EU could serve as an example. I believe that a better coordination of the work of the international organisations having jurisdiction in the field of human rights is of similar importance, and could be the sole guarantee for the assertion of the formulated rights and obligations.
(EL) Madam President, the European Union defends human rights in the world, in keeping with its principles and values. However, a great deal needs to be done and the Treaty of Lisbon has improved our efficacy in this sector. All of us here in the European Parliament are convinced that action for human rights defenders must be continued. Proper application of the instruments that already exist may provide a framework for protecting them. Top priority must be given to ratifying all international conventions against torture and any other form of inhumane treatment. Including the human rights clause in all trade agreements with third countries and monitoring its application are basic measures for exerting pressure and we must insist on them. I think special reference should be made to essential protection of the rights of women and girls, including protection of their sexual and reproductive health.
Madam President, as part of our debate today on human rights in EU internal and external policies, I would like to make a special point on the situation of women in conflict zones and in particular in Congo, Gaza and Iran, where this question should no longer be overlooked.
Women, as well as children, are the ones suffering most from the devastating consequences of conflict situations. We should not allow breaches of human rights affecting women to be a side issue: the EU should prioritise the defence of women's rights in its foreign affairs and humanitarian policies. Human rights considerations - and in particular the status of women - in a large number of third countries are too often sacrificed for the sake of the economic interests of some EU Member States. We need, and we demand today, appropriate and concrete steps to make the EU's principles in its action within and outside the Union a real tool of human rights promotion, with a specific focus on women's rights.
(PT) Mrs Ashton, how do you feel when governments like the French and Portuguese turn back demonstrations when there are visits by Chinese dignitaries to their capitals so that they are not seen by the dignitaries when they visit these countries? Wasn't the idea of having a High Representative so that Europe could speak with one voice on human rights abroad, for example in China? Do you not think that this is speaking with more than one voice?
Out of curiosity, why do you always sit next to the Council? What is the philosophy or constitutional theory behind this choice? A third question: I would like our European diplomats to see human rights as a daily priority, not a second, third or fourth priority, but the first priority. What will you do to ensure that some of our diplomats think about human rights as a full-time job, every day? Would it not be good to have, as several colleagues here have already suggested, a directorate permanently dedicated to this?
Madam President, when we heard the recording from Mr Fariñas from Cuba this morning, I was impressed by the fact that he identified himself and his colleagues as a 'non-violent' opposition to the Cuban regime. I think it is particularly important to respect the rights of people who neither commit violence, nor encourage violence in others.
However, before we become too pious about this, we must face up to the fact that in some EU countries people such as Mr Geert Wilders in the Netherlands are prosecuted for having dissenting political opinions or heretical opinions of academic subjects without a hint of encouragement of violence. Moreover, a political party without any violent connections has been banned in Belgium. An attempt to ban a party in Germany failed in the constitutional court, only because it was revealed that the evidence had been fabricated by state agents. In the UK, a state body has been pursuing a civil action against our own party, with the express purpose of closing us down.
(IT) Madam President, Lady Ashton, ladies and gentlemen, human rights and European Union policy are at a crossroads. Mrs Andrikienė's report should certainly be encouraged and supported as it specifically states what concrete actions still need to be taken. The EU European External Action Service can carry out its activities effectively, relying moreover on the acknowledged sensitivity of Member States, but we need a comprehensive and decisive policy that has the necessary bite when required.
We must truly protect human rights: young people, women, old people, the disabled, people with particular religious and political orientations, and those with different sexual orientations must be protected, just as people's rights to freely express their own thoughts must be protected. Today, however, Parliament has enacted some important measures and we therefore believe that any programme that is genuinely aimed at protecting human rights can only be developed truly and effectively through strong, concrete dialogue with third countries.
(EL) Madam President, Baroness Ashton, it is a pleasure to listen to the High Representative for Foreign Affairs of the European Union state in no uncertain terms that we are in favour of the application of fundamental freedoms and human rights and that, as the European Union, we have to do everything we can to safeguard the application of principles and freedoms that are common to the entire world, so that we can perform this positive role.
You know our position: that we desperately want a special service for human freedoms and, more to the point, supervision and representatives. However, I would say, Baroness Ashton, that we need to look inside as well as outside. Coming as I do from Cyprus, I would point out that we have two hundred thousand Greek Cypriot refugees deprived of their fundamental human rights (access to their homes) and that we have a Turkish Cypriot community oppressed by the Turkish occupation. Set up your service. A word of advice and a request: send your first representative to the Republic of Cyprus.
(SV) Madam President, one of the candidates for the Sakharov Prize, Dawit Isaak, is still being held in prison without trial in Eritrea. He has now been imprisoned for 3 370 days. Accession to the European Convention on Human Rights will provide a greater opportunity for the EU also to demonstrate in earnest its commitment to, and defence of, human rights outside the EU's borders.
I appeal to you, Baroness Aston, to use this opportunity to increase the pressure on Eritrea to release the European prisoner of conscience, Dawit Isaak. We must now show that we mean business and we need to have a clear message for the President of Eritrea. It has to be an essential requirement that all of the negotiations conducted with Eritrea lead to the release of Dawit Isaak. I have confidence in you. Just as Mr Cashman said:
I believe, I trust in you, Lady Ashton.
(PL) Madam President, I would, firstly, like to thank Mrs Andrikienfor her report. I would also like to say that human rights are in a new situation after the Treaty of Lisbon. The question is how we will use this instrument. We should do this not only by talking directly about human rights, but by including them in other contexts, such as where we talk about trade policy with numerous countries. Are these human rights important to our partners? I think that reactions to what the European Parliament says, or, for example, to today's award of the Sakharov Prize, show that Parliament's views are important, because they are being heard.
I would also like to talk about the rights of Christians in the world. It seems to me that there are now so many examples of the persecution of Christians, that we must react decisively. I think, too, that it is important to cooperate with, amongst others, the Council of Europe, the UN, the Organisation for Security and Cooperation in Europe and the ombudsmen and human rights representatives both of the Council of Europe and of numerous Member States, because there are many, very good examples of the effect of their work on changes in attitudes to human rights.
Madam President, although the report encompasses many significant issues, I would just like to touch upon the case of Sergei Magnitsky. His tragedy represents a great number of similar cases that have not come to our attention yet.
It is essential to make it very clear to the Russian authorities that such incidents must be investigated in compliance with the principle of the rule of law. Instead, the investigators and prosecutors involved in the death of Sergei Magnitsky have been promoted and rewarded.
Such a course of action is simply an incredible perversion of justice, and the European Union and its Member States must not close their eyes to this. We should bear in mind the international commitments of the Russian Federation. Therefore, colleagues, I encourage you to support Amendment 25, which proposes to impose sanctions on 60 Russian officials involved in the case until a proper investigation of the death of Sergei Magnitsky is conducted.
(PL) Madam President, as a member of the Subcommittee on Human Rights, I would like to extend hearty congratulations to Mrs Andrikienfor writing a really good draft report. Furthermore, as Chairman of the European Parliament delegation for relations with Belarus, I would also like to express my great satisfaction that the report contains references to the situation in that country. I am thinking, in particular, of the references to how freedom of association is permanently restricted in Belarus, and this includes the freedom of association of national and ethnic minorities, and also how the work of religious organisations is restricted.
I am pleased, too, that the report also reflects the restricted freedom of access to the Internet, and the fact that Belarus is a kind of shameful leader in this field in Europe. I am hoping, too, that Mrs Ashton, who is present, today, at this debate, will make every effort to ensure that the dialogue on the subject of human rights, which was begun with Belarus last year, brings tangible results, particularly where we are talking about ending the repression of human rights defenders and independent Belarusian journalists.
Madam President, I would like to address an issue that has been raised by many colleagues, and that is the suppression of the rights of Christians. I very much wish, in the name of consistency, that colleagues would be equally interested in repression of the rights of representatives of other religions, because we are very often told by other countries that we are one-sided and biased, so I think this is a question of real coherence and credibility.
I would like the guiding line of the EU human rights foreign policy to be the avoidance of any double standards, and I hope that the European Parliament will stick to that.
Lastly, can I ask Baroness Ashton if she is going to respond to the many questions that we have about the new human rights structures in the EAS, since these will be assembled in the very near future.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I should like to thank everyone for all the contributions to this debate, which I found extremely useful.
Can I just say that I am on the Council side now but I was on the Commission side earlier today? I move between the two, and we do keep a record to make sure that I move between the two, so you must just catch me when I am here.
Again, I would like to thank Ms Andrikienvery very much for the work that she has done, and congratulate her on the report, which has been extremely helpful.
I am going to respond on three particular areas. I will begin with the issue which Ms Hautala raised right at the end and which a number of colleagues have mentioned.
Let me start by being absolutely clear: I talk about mainstreaming because I have seen, too often in my life, human rights relegated to the corner of an organisation and done as an afterthought in a way that is not going to make any kind of difference. I am not suggesting that is what the EU has done before. I am suggesting that I am determined to make sure it cannot happen again. As you will see in the structure when we finalise it, and we have not yet done so - human rights will be fully recognised in the structure and we are going to make sure we have the expertise that colleagues here have asked for within the structure. But I do not want it to sit in a corner. I want it to be part of everything that we do: a silver thread, not a filigree thread, a silver thread that is strong but that shines and is there for everyone to witness. That is what I want to achieve in my time in office and I feel 100% committed to trying to achieve that.
It will take time and there will be things we cannot do as well as I would wish, but we will absolutely do our best. It matters to me, however, that this Parliament understands what I am trying to do and that I am trying to make sure that it is everybody's responsibility. Yes, it should be monitored; yes, we need expertise; but it is not down to just a few people within the EAS. It is the responsibility of everybody. That is the first thing to say. The second thing is that you will see the structures very soon, and it is in there. It is there for you all to witness as part of what we will be doing.
On the working group chairs, we are going to put forward our proposals for appointments. I will be appointing the working group chair who will be responsible for human rights, and that will enable them to pick up the point that was made about whether capitals should have people gathered from the capitals or whether it should be based in Brussels. We will pick that point up in that conversation.
Finally on structures: we have already done the training programme for new heads of delegations, and one session was about human rights. They are very clear about their responsibilities and about my and your expectations in that regard. So please accept that it is part - and a fundamental core - of the structure, but I will be determined to make it everybody's responsibility.
The second point was about the breadth of the issues. I recognise what a number of people have said about religious faith and I accept that this is an important issue. It was, in fact, part of our discussions at the Foreign Affairs Council this week as well.
Colleagues have also mentioned the need to address the rights of women, of children and of lesbian, gay, transgender and bisexual people. I read into all that was said, about the different people and the different countries, the fundamental point about human rights, which is this: for them to apply to you, you simply need to be human and here. Those are the criteria for human rights and that is, again, how we will approach this within the External Action Service. They belong to everybody.
The third thing I wanted to say was just a bit about some of the things we are beginning to see happen and in which we are playing a part. This is particularly true on some of the work that we are doing internationally. The International Criminal Court this year saw four countries recognise and ratify the statute. That is very important because we played a part: I personally wrote to the ministers in every country that had not yet ratified, asking them to do so. These were countries which responded directly to us and which have ratified.
Equally, I would mention the importance, in the UN General Assembly Committee, of trying to extend support for the moratorium on the death penalty. I think this is a core and fundamental part of the work that we should do. It is universal, it is something we all believe in, and it is the way forward that we should be practical in what we do.
So three areas: firstly, making sure the structures are right and the people know and understand the core work they need to do; secondly, ensuring that we cover everyone in the work we do on human rights; and thirdly, ways in which we can make a difference.
The final point I want to make is how I think that, more than anything, we have to look, within the review, for practical and innovative ways of getting our messages across. I want us to be really creative in working with people on the ground in different countries where we meet human rights defenders - and I do wherever I go. I want us to be innovative and creative in finding new ways of raising these issues of human rights, new ways beyond what is so important in any event: the statements that I make, the statements that we make as 27 Member States and the statements that we make as the institutions of the European Union. It is about finding ways in which we can do as much as possible to address the concerns. It is about individuals, organisations and the collective will to be able to make a real difference.
rapporteur. - Madam President, first of all I have been told that the English interpretation of my speech was not accurate, and I am very sorry about this. Immediately after this discussion I will translate my speech into English myself and will send it to all the colleagues concerned and also to the High Representative.
Secondly, I would like to thank all the colleagues who participated in today's debate for their positive assessment and for their critical remarks. With regard to my colleagues Mr Obermayr and Mr Poręba, who spoke about Christian minorities in different countries, saying that this issue is not addressed in the report, I would like to draw their attention to paragraph 126 among others. We have a chapter that deals with freedom of religion, and Christian minorities are also mentioned in some specific paragraphs.
On a final note, I would like to assure Baroness Ashton that Parliament will continue to scrutinise closely the work of the European External Action Service and will criticise inaction or the ineffectiveness of action taken in the area of human rights. In this year's report, we clearly state that we are not satisfied by the fact that the EU still does not have clear benchmarks for assessing whether actions on human rights have produced results. We have also expressed our disappointment at the lack of progress achieved by the human rights dialogues and consultations.
Baroness Ashton, Parliament has come a long way to find common ground on human rights issues, especially the most sensitive ones. This shows that Parliament stands united in the promotion of democracy and the protection of human rights in the world. It also shows that the days when Parliament would merely applaud the Commission or the Council are over. Parliament is now a serious player in the area of human rights. All actors operating in this field will have to take note of that.
I would like to thank all those who have taken part in this debate.
The debate is closed.
The vote will take place tomorrow at 12.00.
Written statements (Rule 149)
in writing. - (DE) The fact that the EU wants to increase its activities in the field of human rights and that the issue of persecution and discrimination against Christian minorities is specifically addressed in this report represents a fundamental step in the right direction.
Christians are still suffering acute persecution today in many countries, some of which have close contacts with the EU. To give just a few examples: In Egypt, Iran, Iraq and Turkey, Christians are fighting for their very survival, both in economic and in physical terms.
We do not need to establish a new post, such as the planned Special Representative for Human Rights, to encourage or even to force these countries to show more tolerance and to protect their minorities. This will give rise to unnecessary costs and is not guaranteed to be effective.
We have enough means of applying pressure in the case of business interests and international trade relations. We must take specific measures. We must ensure that no treaties are signed with the EU and no financial aid is provided without a commitment to respect human rights and to protect minorities, in particular Christians.
Financial arguments are among the most powerful and they are understood throughout the world.
Respect for human rights is one of the foundations of democracy and is the main value on which the idea of the European Union is based. This is why human rights occupy a special place in the work of the Union and of our Parliament. In its annual report on human rights, the European Parliament stresses its commitment to protecting these rights throughout the world. Since 1988, Parliament has awarded the Sakharov Prize to people and organisations with a record of particular distinction in the fight for human rights. We will be introduced to the winner of this year's prize this week.
In the context of the report for 2009, I appeal to the Member States to sign and ratify all the main UN and Council of Europe conventions on respect for human rights. In order to be effective in the fight against violations of human rights around the world, we have to act together and in accordance with the principles of law and order which are accepted internationally on this matter. Therefore, it is important for the Union, as a leader in the field of the defence of human rights, that the Member States comply with international obligations in this area.
The lack of respect for the rights of defenceless children is particularly repugnant. This is why I stand for a definitive ban on child labour and for additional funds to be allocated to the fight against using children for work. It is horrifying that in the 21st century there are 215 million children in the world who are being forced to work, including around 115 million who have to perform hard slave labour. We cannot allow the economic crisis to make the situation of these children worse.
I am pleased that the European Parliament has today adopted the necessary sanctions against the Russian officers involved in the trial and the death of Magnitsky. Russia, a State that is not a State with a rule of law and where human rights are flouted on a daily basis, does not deserve the attention that France pays to it. Therefore, I strongly condemn the sale by France of a Mistral class warship to Russia and regret this action.
in writing. - Mrs Andrikienė's report is a step in the right direction. The EU-Russia relationship is indeed special and should stay special, but not unusually special. Russia is bound by its own commitments to protect human rights and to defend its citizens against State abuse. The Magnitsky case, referred to in the report, follows the murders of Politkovsaya, Estemirova and Barburova. This is a pattern, not a succession of tragic accidents beyond the abilities of Russia's judiciary. And yet, murder after murder, the Russian authorities tell the outside world that this time the guilty will definitely be found and punished. What is the result? Zero, nil, nothing! The Russian State Duma even accused the European Parliament of interference in Russia's internal affairs and used a bunch of lies to smear the Andrikienreport. If Europe is to maintain its credibility as a defender of democracy and human rights, the Andrikienreport should be adopted as it is, with no special provisions for Russia's constant abuses. A resolution in the Canadian Parliament already backed a travelling ban and the freezing of the accounts of those linked to the Magnitsky case. We should follow suit and send Russia a clear and resolute message. Enough is enough!
in writing. - The European Union's continued protection of human rights has paid great dividends worldwide and we must further our efforts in this age of globalisation. Admittedly, this is a slow and sometimes tedious process, but it is important that we expand our goals and look at real world scenarios in order to develop efficient strategies. Furthermore, I wish to voice my support for the protection of human rights defenders and policies that will provide for the continued spread of democracy to those countries that have yet to make this change. As we have seen with the recent Nobel Prize and Sakharov Prize winners, protection of these human rights defenders is of the utmost importance and these measures are a step toward that end. Parliament's efforts to spread democracy and protect human rights continue to make progress, and in today's globalised world we know about injustices at a faster rate. This access to information makes it easier for us to monitor and react to situations around the world. We must therefore take advantage of this and continue our efforts to ensure that all people are given the fundamental rights that we have worked so hard to preserve.